376 F.2d 856
HANOVER INSURANCE COMPANY, Appellant,v.QUALITY CONSTRUCTION COMPANY et al., Appellees.
No. 23425.
United States Court of Appeals Fifth Circuit.
May 8, 1967.

Appeals from the United States District Court for the Eastern District of Louisiana; Robert A. Ainsworth, Jr., Judge.
Sam A. LeBlanc, III, and Adams & Reese, New Orleans, La., for appellant.
Gordon F. Wilson, Jr., of Hammett, Leake & Hammett, Adrian G. Duplantier, James A. McPherson, New Orleans, La., for appellees.
Before JONES, GEWIN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The judgment of the district court was correct and should be affirmed. Sanderson v. Binnings Construction Co., La. Ct.App.1965, 172 So.2d 721; Yale & Towne Manufacturing Company v. J. Ray McDermott Company, 5th Cir. 1965, 347 F.2d 371.


2
Affirmed.